lN THE UNITED STATES DISTRICT¢COURT
FOR THE ])ISTRICT OF MARYLAND

SHARON -SELLMAN *
\ 22
v. * Civil Action No. CCB-18-0359
RICHARD V. SPENCER, Secretmy *
Department of the Nm{v *
MEMORANDUM

Pending before the court is a motion to dismiss, or alternatively, for summary judgment,
filed by defendant Richard Spencer, Secretary of the Department of the Navy. For the reasons
stated below, the court will grant the motion for summary judgment

FACTUAL AND PROCEDURAL H]STORY

Plaintiff` Sharon Sellman has worked as a GS-13 Hnancial management analyst (“FMA”)
at the Patuxent River, Maryland Naval Air Station for the United States Departrnent of the Navy
since March 1997.I Ms. Sellman is an Af`rican-American woman who at all times relevant to this
matter was over forty years of age. Def`endant is the Secretary for the United States Department
of the Navy (the “Navy”), a position currently occupied by Richard Spencer. During all times
relevant to this matter, Ms. Sellman’s first and second level supervisors were Susan Munf`ord and
Linda Mattingly, respectively

On or about June 15, 2016, pursuant to a job announcement, Ms. Sellman applied for a GS-
14 supervisory financial management analyst position. ECF 12-10. Ms. Sellman and six other
candidates Were identified as the best' qualified applicants for the position, ECF 12-6, and Ms.
Sellman claimed, without timber evidence, that she was the only member of` her race, color, and

age group to be interviewed, ECF 12-20 at p. 9.

 

1 On October l, 2017 Ms Sellman accepted an offer for a promotion to a GS- 14 supervisory financial
management position with the Navy. ECF 7 at 11 13, n. 1

 

On July 12, 2016, the selection committee conducted a telephone interview with Ms.
Sellman.2 Karin Branch, Sean Case, Kelly Nelson, Todd Washington, Patrick Dean, and Charles
Cooley comprised the selection committee and are all Caucasian, with Mr. Washington serving as
the selecting official ECF 12-12; ECF 12-22 at p. 2. At all times relevant to this matter, Ms.
Mattingly was Ms. Branch and Ms. Nelson’s first level supervisor, ECF 12-22 at p. 3, and Mr.
Washington was Ms. Mattingly’s first level supervisor, ECF 12-22 at p. 2. Mr. Cooley and Ms.
Mattingly had Worked together previously, ECF 12-24 at p. 2, and Ms. Lynch had worked with
Mr. Cooley, ECF 12-24 at p. 4. Ms. Sellman both implied and asserted, without evidence, that the
selection committee’s various overlapping professional relationships put various supervisors in the
position _to influence unfairly the committee’s decision based on Ms. Sellman’s race, color, and
age. See ECF 12-20 at p. 6; ECF 22 at p. 7 (“Mattingly was in the position to influence the
decisions of` Branch, Case, and Nelson against the selection of Sellman, on the basis of race.”).
Ms. Sellman also alleged, but did not provide evidence to support, that, in nineteen years, Ms.
Mattingly and Cynthia Burke, Ms. Sellman’s former second level supervisor, had never selected a
person of` Ms. Sellman’s race or color for a GS-14 supervisory financial management position
ECF 22 at p. s.

On or about August 9, 2016, Ms. Mattingly informed Ms. Sellman that she had not been
selected for the position, and that the committee had selected Robbyn Lynch instead. Ms. Sellman
asserted that she has more experience in financial management analysis (“FMA”), more time in
government service, and more superior qualifications than Ms. Lynch_ See ECF 12-8', ECF 12-13.
Ms. Sellman also asserted that her supervisors always have rated her FMA work as more than

satisfactory, and that she has received certifications and awards for her work. See ECF 12~8 at pp.

 

2 'l`he other six candidates interviewed for the position in person; Ms. Sellman interviewed by telephone
due to her unavailability to appear in person on the interview date. ECF 12-23 at p. 2.

2

 

Ms. Sellman had twice before applied for a GS-14 position, and, after not being selected
either time, Ms. Sellman had filed grievances alleging race and age discrimination on April 21,
201'4, and January 26, 2015, respectivelyl ECF 12-20 at pp. 3-4. On December 20, 2016, Ms.
Sellman filed a formal complaint with the Navy’s Equal Employment Opportunity (“EEO”) office,
alleging race, color, and age discrimination ECF 12-4; see generally Balas v. Hzmtington lngalls
Inclus., Inc., 711 F.3d 401, 406 (4th Cir. 2013) (“An employee seeking redress for discrimination
cannot file suit until she has exhausted the administrative process”) (citing 42 U.S.C. § 2000e-
5(b)). On or about November 1, 2017, the EEO issued its final decision. ECF 12-29. Ms. Sellman
initiated this suit on February 5, 2018_ The Navy filed its motion on August 6, 2018. It has been
fully briefed and is ripe for review. Because the court has considered material outside the
pleadings, the motion will be treated as one for summary judgment.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted
“if the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of` law." Fed R. Civ. P. 56(a) (emphases added). “A dispute is

373

genuine if` ‘a reasonable jury could return a verdict for the nonmoving party Libertarian Party
of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Paclcagr'ng Corp. ofAm.,
673 F.3d 323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit
under the governing law.’” Id. (quoting Anderson v. liberty Lobby, lnc., 477 U.S. 242, 248
(1986)). Accordingly, “the mere existence of Some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment[.]” Anderson, 477 U.S.

at 247-48. The court must view the evidence in the light most favorable to the nonmoving party,

T alan v. Cotton, 134 S. Ct_ 1861, 1866 (2014) (per curiam) (citation and quotation omitted), and
draw all reasonable inferences in that party’s favor, Sco_lt v. Harris, 550 U.S. 372, 378 (2007)
(citations omitted); see also Jacobs v. N.C. Aa'min. O)ji'ce ofthe Courts, 780 F.3d 562, 56 8-69 (4th
Cir. 2015). At the same time, the court must “prevent factually unsupported claims and defenses
from proceeding to trial.” Bouchal v. Ball. Ravens Foatball Clul), Inc., 346 F.3d 514, 526 (4th
Cir. 2003) (quoting Drewitl v. Pratl, 999 F.Zd 774, 778-79 (4th Cir. 1993)).
ANALYSIS

Title VII prohibits an employer from discriminating against an employee on the basis of,
inter alia, the employee’s race or color. 42 U.S.C. § 2000e-2(a).3 Absent direct evidence of
discrimination, plaintiffs alleging employment discrimination largely must rely on the familiar
burden-shifting framework first established in McDonnell Douglas Corp. v. Green, 411 U.S. 792,
802 (1973). In failure-to-promote cases, plaintiffs must first establish a prima facie case of
discrimination by demonstrating by a preponderance of.the evidence that 1) they are members of
a protected class; 2) the employer had an open position for which they applied or sought to apply;
3) they were qualified for the position; and 4) they were rejected for the position under
circumstances giving rise to an inference of unlawful_discrimination. Anderson vi Weslinghouse
Savannah Riv'er Co., 406 F.3d 248, 268 (4th Cir. 2005)_ (internal citations omitted); Evans v.
Techs.. Appll`calions & Servs. Co., 80 F.3d 954, 959-60 (4th Cir. 1996) (internal citations omitted).
If a plaintiff establishes a prima facie case, the burden of proof shifts to the defendant to “articulate
a legitimate, non-discriminatory justification for its allegedly discriminatory action.” Anderson,

406 F.3d at 268. If the defendant provides a non~discriminatory reason for not promoting the

 

3 Ms. Sellman’s state claims derive from the Maryland analog to Title VII, which involves the same prima
facie and burden-shifting frameworl<s. Given the analogous statutes, and considering Ms. Sellman’s failure
to produce any genuine issues of material facts as discussed inji‘a, the court will not analyze separatelyMs.
Sellman’s state law claims.

plaintiff, the plaintiff must then establish that the proffered reason is pretext by proving “borh that
the reason was false, and that discrimination was _the real reason.”' Aa’ams v. Trusrees of the
University of`NC.-Wl`lmington, 640 F_3d 550, 560 (4th Cir. 2011) (citing Jiminez v. Maiy
Washington Coll., 57 F.3d 369, 378 (4th Cir. 1995) (quotation omitted)); see also Reeves v.
Samlerson Pluml)ing Prods., lnc., 530 U.S. 133, 148 (2000) (if. plaintiffs establish a prima facie
case and Show the proffered explanation to be false; a jury may infer discrimination was the real
reason unless no rational factfinder could conclude that the action was discriminatory (internal
citation and quotation omitted)).

The Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq. (2012),
prohibits age-based employment discrimination »Ms. Sellman’s ADE'A claim similarly involves
the McDannell Douglas framework, requiring Ms. Sellman to prove that l) she was at least forty
years old at the time of the vacancy; 2) the committee had an open position for which she was
qualified and applied; 3) she was rejected despite her qualifications; and 4) the position was filled
by someone substantially younger and similarly qualified, regardless of whether the applicant is
also a member of the protected class. Davenporr v. Anne Aruna'el Counly Bct of Educ., 998 F.
Supp. 2d 428, 436 (D. Md. 2014) (citing Laber‘ v. Harvey, 438 F.3d 404, 430 (4th Cir.
2006)). Should Ms. Sellman accomplish this,'the Navy could proffer a non-discriminatory reason
for not selecting Ms. Sellman for the GS-'14 position, which Ms. Sellman then would need to
establish is pretext for age discrimination in order for her claim to succeed Laber,' 438 F.3d at
430-31 (“the plaintiff must do more than simply show the articulated reason is false; he must also
show that the employer discriminated against him on the basis of age”) (internal citations omitted).

i. _ Discrimination claims

Ms. Sellman has failed to establish a genuine issue of any material fact regarding her race,

colorJ and age discrimination claims t In support of her discrimination claims, Ms. Sellman argued
that Ms. Mattingly’s position as first-level supervisor of three of the committee members put Ms.
Mattingly “in the position to influence the decisions . . . against the selection of Sellman[] on the
basis of race,” ECF 22at p. 7, or, color or age, but she has not proffered any evidence that Ms.
Mattingly ever actually employed Such an influence for such an end. Further, Ms. Sellman argued
that the department’s previous promotion decisions as well as the racial composition.of the
selection committee indicated that the committee did not select her due to her race, color, and age.
The court disagrees

Ms. Sellman has not proffered any evidence to support a conclusion that her race, color, or
age factored into the selection committee’s decision to promote Ms. Lynch rather than Ms.
Sellman. Not only did Ms. Sellman not demonstrate that Ms. Mattingly or Ms. Munford disclosed
her age, race, or color to any,of the selection panel members for the purpose of improperly
influencing the committee members to reject Ms. Sellman on such grounds, Ms. Sellman even
failed to allege that any of the committee members ever had any knowledge of her age, race, or
color prior to her initiation of this suit_ See, e.g., Davi's v. Dimensions Health Corp., 639 F. Supp.
2d 610, 616 (D. Md.- 2009) (denying employee’s religious hostile work environment claim at
summary judgment due to employee’,s acknowledgment that he did not know whether employer
or other employees “even knew whether he was a Muslim.”). lndeed, the only interview that Ms.
Sellman had with the selection_committee was conducted via telephone, a medium by which Ms.
Sellman’s age, race, and color could be surmised only from her own disclosure of such
demographic information l

The record in this case does reveal, however, that some members of the selection

committee were aware of Ms. Sellman’ s race, color, and/ or age at the time of the interview, though

neither Mr_ Washington, Ms. Branch, Ms. Nelson, nor Mr_ Case had met her prior to her candidacy
ECF 12-22 at p. 4; ECF 12-23 at p_ 2; ECF 1'2-26 at p. 3; ECF 12-27 at p. 2_ But the record contains
no evidence indicating that any member of the selection committee considered such information
when deciding who should be promoted To the contrary, in addition to some members not
knowing Ms. Sellman’s race, color, or age, the committee members also have asserted that they
decided against promoting Ms. Sellman based on their weighing of the seven candidates’
qualifications and interview responses, and that Ms. Sellman’s race, color, and age were not
considered during the committee’s deliberations ECF 12-22 at p. 6; ECF 12-23 at p. 5 ; ECF 12-
24 at p. 5; ECF 12-25 at p. 5; ECF 12-26 atp. 6; ECF 12-27 at p. 5. Nothing in the record refutes
these assertions As a result, even if every committee,member had known Ms. Sellman’S
demographic information, the record does not reflect that such information played any role in the
committee’s conclusion that Ms. Lynch was better qualified than Ms. Sellman for the position
The circumstances as presented do not give rise to an inference of racial or color-based
discrimination

Even if Ms. Sellman had provided facts which could satisfy th_e requirements of a prima
facie case of race or color discrimination the selection committee’s conclusion that Ms. Lynch
was better qualified is both non-discriminatory and non-pretextual Ms. Sellman has contested the
committee’s purported conclusion that Ms. Lynch was better qualified for the position, arguing
that such a conclusion is so baseless as to give”rise to an inference of discriminatory animus.
Although Ms. Sellman argues that her qualifications were superior to Ms. Lynch’s at the time of
their candidacies, an employee’s “unsubstantiated allegations and bald assertions concerning her
own qualifications and the shortcomings of her co-workers fails to . . . show discrimination.”

Evans, 80 F.3d at 960 (internal citation omitted).

At several points, Ms. Sellman attempted to show that she was more qualified for the GS-

14 promotion than Ms. Lynch by demonstrating that she had more government FMA experience
and more time working as a GS-l3 employee, and that she had obtained a. required certification
that Ms. Lynch had not obtained at the time of the committee’s decision 'l`hese purportedly
superior qualifications do not advance Ms. Sellman’s c_laim. First, the certification requirement
was not identified in the vacancy announcement as a condition precedent to being promoted to the
GS-14 position but rather was noted as an eventual requirement for iiil'filling the position’s duties
ECF 12-10 at p. 2 (specifying that applicants without DAIWA certification may apply for the
position so long as they obtain such certification within 24 months of appointment); ECF 12-8 at
p. 7 (requiring applicants to indicate either that they have DAIWA certification or are willing to
obtain such certification within 24 months of beginning the position). Second, Ms. Sellman’s
proposal ofhow the selection committee should have weighed her government service against Ms.
Lynch’s combined government and private -FMA work experience does not indicate
discrimination, as nothing in the vacancy announcement, ECF 12-10, indicated that the selection
-committee would prioritize applicants with exclusively government FMA experience over
applicants with some combination of government and private FMA experience Finally, a majority
of the committee members noted that, in their view, Ms. Lynch performed better during the
interview and overall was better qualified for the position given her more extensive FMA
experience in. both the public and the private sectors ECF 12-23 at p. 4', ECF 12-24 at p. 4; ECF
12-25 at p. 4; ECF 12-26 at pp 4-5; ECF 12-27 at p. 4. Thus, it is evident that the committee
perceived Ms. Lynch’s qualifications to be superior to Ms. Sellman’s at the time of their
candidacies, thereby satisfying the Navy’s burden to provide a non-discriminatory reason for not

selecting Ms. Sellman for the position

 

The burden then shifts to Ms. Sellman to show that she could prove that the Navy’s
proffered reason for not promoting her is pretext for discrimination To do so, the only two facts
Ms. Sellman provided in support of her Title VII race and color discrimination claims which
allegedly rebut the Navy’s proffered non-discriminatory reason for not selecting Ms. Sellman are
that 1) every member of the selection committee is white and lighter in color than Ms. Sellman,
ECF 12-12; ECF 22 at p. 5; and 2) neither Ms. Mattingly nor Ms. Burke have ever selected, during
their respective tenures, an applicant of Ms. Sellman’s race or color, ECF 22 at p. 8. The latter
claim is irrelevant to this court’s considerations because neither Ms. Mattingly nor Ms. Burke
served on the selection committee that chose to promote Ms. Lynch instead of Ms. Sellman, ECF
12-22 at p. 2, and because Ms. Sellman’s claim that Ms. Mattingly and Ms. Burke’s relationships
with the various members of the selection committee Would have made it possible for Ms.
Mattingly and Ms. Burke to discourage the committee members from selecting Ms. Sellman based
on her race and/or color never moved beyond mere speculation, see ECF 22 at p. 16.4

Having resolved the latter factual claim, the court now considers the former. On its own,
the racial and color composition of the selection committee does not give rise to an inference of
illegal discrimination ln their motion, the Navy appropriately relied upon the Fourth Circuit’s
holding in McClea)y-Evans v. Md. Dept. Of Transp., State Highway Admin., where the court
explained that although the African-American plaintiffs “allegation that non-Black
decisionmakers hired non-Black applicants instead of the plaintiff is consistent with
discrimination it does not alone support a reasonable inference that the decisionmakers were

motivated by bias.” 780 F.3d 582, 586 (4th. Cir. 2015) (internal citation omitted) (emphasis in

 

4 Ms. Sellman also argued that Ms. Lynclr’s previous experience working with some members of the
selection committee evidenced bias in favor of Ms. Lynch’s candidacy, to Ms. Sellman’s detriment ECF
22 at p. 16. Such a connection does not relate in any way to a race, color, or age-based discrimination
claim, and thus the court does not consider it here.

 

 

original). In the same way, the racial and color composition of the selection committee, viewed
alone, does not-support the inference that the committee rejected Ms. Sellman due to her race
and/or color. As a result, Ms. Sellman has given the court no reason to question the veracity of
the Navy’s non-discriminatory reason f`or not promoting Ms. Sellmanl

As for her ADEA claim, Ms. Sellman remarkably conceded in her opposition that she could
not establish a prima facie case of age discrimination yet persisted nonetheless in her request for
the court to find that she was illegally discriminated against due to her age. ECF 22 at p. 20; see
also Malina v. Balt. Gas &Elec. Co., 18 F. Supp. 2d 596, 603 (D. Md, 1998) (“ernployee’s own
‘naked opinion’ that he or she was the victim of age discrimination without more,” does not
“establish a viable prima facie case of age discrimination” (internal citation omitted)). Ms.
Sellman acknowledged that the four-year age difference between herself and Ms. Lynch did not
constitute a substantial age difference as is required to establish a prima facie case of age
discrimination Undeterred by this dearth of foundational factual support, Ms. Sellman still argued
that the court should not dismiss or deny her ADEA claim because, when viewing the ADEA claim
with the Title Vll claims for which Ms. Sellman asserted she had established a prima facie case,
' the court also should infer\age discrimination The court disagrees The court will not upend
ADEA precedent in order to permit Ms. Sellman’s unsupported ADEA claim to proceed on such
an unfounded inference There is no genuine issue of material fact with regard to Ms. Sellman’s
ADEA claim, given that Ms. Lynch is only four years younger than Ms. Sellman and there is no

evidence that any of the panelists considered, or in some cases even knew, Ms. Sellman’s age.5

 

5 As with her Title VII claims, Ms. Sellman needed to provide the court with sufficient factual support for
her claim that the Navy’s reason for not promoting her was pretext for age discrimination either by showing
that the ‘“explanation is unworthy of credence or by offering other forms of circumstantial evidence
sufficiently probative of age discrimination.”’ Davenporr, 998 F_ Supp. 2d at 437 (quoting Merez‘sh v.
Walker, 359 F.3d 330, 336 (4th Cir. 2004) (internal citation omitted)). Ms. Sellman has provided the court
with no facts which indicate that the proffered reasons are pretextual, especially considering her

10

 

In sum, there simply is no basis for the court to conclude that Ms. Sellman’s raceJ color, or
age was a factor in the committee’ s decision not to promote her, given that 1) there is no indication
that the committee members considered or discussed Ms. Sellman’s demographics when
deliberating who should fill the vacancy, and 2) Ms. Sellman has not provided any indication that
the committee’s non-discriminatory reason for not promoting her is pretext for discrimination
Accordingly, there are no genuine issues of material fact regarding Ms. Sellman’s discrimination
claims, and the court will grant summary judgment as to those claims

ii. Retaliation claim

To establish a prima facie case for retaliation under Title VII, a plaintiff must demonstrate
that 1) she engaged in protected activity; 2) her employer took adverse employment action against
her; and 3) a causal connection existed between the protected activity and the adverse action
Fosrer v. Univ. ochl-Eastern Shore, 787 F.3d 243, 250 (4th Cir. 2015) (internal citation omitted).
The burden then shifts to the defendant to provide a non-retaliatory reason for the adverse
employment action Id.

If the defendant provides such .a reason the burden shifts back to the plaintiff to prove that
the proffered reason is pretext for retaliation Id. Ultimately, the plaintiff must prove that her
protected activity was a “but-for cause” of her adverse employment action Univ. of Tex. Sw. Meal
Ctr. v. Nassar, 570 U.S. 33 8, 360 (2013); see also Foster, 787 F.3d at 252 (finding that Nassar did
not alter the McDonnell Douglas retaliation framework, given that “the McDonnell Douglas
framework has long required proof at the pretext stage that retaliation was a but-for cause” of the
adverse employment action).

Similar to her discrimination claims, Ms. Sellman has not demonstrated that any of` the

 

acknowledgment of her inability to meet the requirements for a prima facie case of age discrimination

ll

 

selection panel members had any knowledge of her previous discrimination complaints At
minimum, for a causal connection to exist between a protected activity and an adverse employer
action the employer must know of the protected activity `Dowe v. Total Actlon Against Poverty
in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998) (establishing that, to find a causal connection
between an employee’s protected activity and an employer’s adverse employment action
employer must have actual knowledge of the protected activity); see also Vr'lla v. CavaMezze Grr'll,
LLC, 858 F.3d 896, 901 (4th Cir. 2017) (“If an employer . . . never realized that its employee
engaged in protected conduct, it stands to reason that the employer did not act out of a desire to
retaliate for conduct of which the employer was not aware” (citing Dowe, 145 F.3d _at 657)).
Nothing in the record suggests that the selection committee members were aware of Ms. Sellman’s
prior discrimination complaints, which the court notes occurred outside the timeframe that
normally would indicate a causal connection between the complaints and the adverse employment
action See Foster, 787 F.3d at 253 (finding that temporal proximity between complaint and
termination tended to show causation when employee was terminated one month after complaining
about retaliatory behavior); Dowe, 145 F.3d at 657 (“A lengthy time lapse between the employer
becoming aware of the protected activity and the alleged adverse employment action . . . negates
any inference that a causal connection exists between the two”).

Indeed, all of the committee members have claimed that they had no knowledge of Ms.
Sellman’s¢earlier EEO complaints prior to this case. ECF 12-23 at p. 2; ECF 12-24 at p. 3; ECF
12-25 at p. 2; ECF 12-26 at p. 3; ECF 12-27 at p. 2_ In her opposition Ms. Sellman repeatedly
speculated about what information regarding her previous complaints had been provided to the
committee but provided no concrete facts.regarding what information the committee reviewed or,

_>

importantly, how such information may have factored into their decision-making process

12

 

Accordingly, the court will grant summary judgment as to the retaliation claim.
iii. Request for_leave to amend

At several points in her opposition Ms. Sellman requested that, should the court not agree
with her analysis, the court grant her leave to amend her complaint The request was not coupled
with a motion for leave to amend or with a proposed amended complaint '

Rule 15 of the Federal Rules of Civil Procedure governs a plaintiffs prerogative to amend
her complaint A plaintiff can amend.as a matter of course if the revisions are offered within 21
days of service. Fed R. Civ. P. 15(a)(1)(A). A plaintiff can`amend with the opposing party’s
written consent Fed. R. Civ. P. 15(a)(2). Finally, a plaintiff may amend her complaint with the
court’s leave Ici The rule specifies that “[t]he court should freely give leave when justice so
requires.” Icl The Fourth Circuit has noted that “[t]his liberal rule gives effect to the federal policy
in favor of resolving cases on their merits instead of disposing of them on technicalities.” Lal)er
v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006).

Because Ms. Sellman’s request comes more than 21 days after service, and because there
is no indication that the Navy has consented to Ms. Sellman’ s request, Ms. Sellman’ s only recourse
is to obtain the court’s leave to amend her complaint While the court recognizes that requests for
leave to amend should be granted freely and liberally, it will not grant Ms. Sellman’s request due
to futility. “Futility is apparent if the proposed amended complaint fails to state a claim under the
applicable rules and accompanying standards A district court may deny leave if amending the
complaint would be iiitile_that is, if the proposed amended complaint fails to satisfy the
requirements of the federal rules” Kalyle v. Penn Nat. Gaming, lnc., 637 F.3d 462, 471 (4th Cir.
2011) (quoting UnitedStates ex rel. Wz'lson v. Kellogg Brown & Rool, Inc. , 525 F.3d 370, 376 (4th

Cir. 2008)) (internal quotation marks omitted).

13

 

Ms. Sellman’s claims cannot be saved by amendment Nothing in the record of this case
indicates that any evidence exists to support a claim that Ms. Sellman’s race, color, or age was at
all a factor in the selection committee’s decision to promote Ms. Lynch instead of her, or that she
was not selected for the position out of retaliatory animus due to her previous discrimination
complaints Ms. Sellman bases her claims on conjecture and conclusory logic rather than material
evidence, and her request for leave to amend did not include any indication that she had additional
information which could transform her claims from speculative to substantiated For that reason
the court will deny Ms. Sellman’s request for leave to amend her complaint

CONCLUSION
For the foregoing reasons, the court will grant the Navy’s motion for summary judgment,

and will deny Ms. Sellman’s request for leave to amend her complaint A separate order follows

3 18 l .
Date Catherine C. Blake
United States District Judge

14

